DETAILED ACTION
Claim Status 
Claims 1,-4-11, and 15-16 are pending.
Claims 7 and 9 are withdrawn. 
Claims 1, 4-6, 8, 10, 11, and 15-16 are examined on the merits to the extent of the elected species.
Claim 1 has been amended to require a non-adhesive hydrogel and an adhesive tape for fixation, wherein the hydrogel contains the water-soluble steroid, and wherein the adhesive tape is operable to fix the non-adhesive hydrogel to an eyelid skin. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8 and new claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (JP5767094) in view of Kawahara et al. (United States Patent Publication 2010/0150992). 
Claim 1 is to a transdermal drug delivery system for administering a drug for treating ophthalmic diseases via an eyelid skin that has been treated by a microneedle array, wherein the drug is a water-soluble steroid, 
The recitation of “Transdermal drug delivery system,” “for administering a drug,” “for treating ophthalmic disease,” “via an eyelid skin that has been treated by a microneedle array,” “operable to fix the non-adhesive hydrogel to an eyelid” and the diseases of claim 8 are all considered to be intended uses of the composition that do not distinguish it from the prior art and thus do not establish patentability. The treatment of an ophthalmic disease is an intended use of the composition that does not limit its structure relative to that of the prior art and thus does not establish patentability.
 Hayashi et al. teaches drug containing hydrogels that are non-adhesive as it is not sticky and thus in order to stick to skin contains an adhesive tape to fix the skin for its intended function, see pages 4-6. The drug containing hydrogel contains water and polyvinyl alcohol, see page 4. The transdermal drug delivery system administers drug through microneedle array treated skin, see pages 2-4. Drugs for use with the hydrogel are suggested to be blended at 10% by weight, see Examples 5-12 and entire document. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  The drug of the drug delivery system is expressly taught as not being limited and is suggested to normally include ones used for transdermal delivery, see page 3 drug-containing hydrogel to page 4. The active agent is mixed with the hydrogel, see examples 1-12 and pages 3-4.

Kawahara teaches transdermal drug delivery systems (abstract) for administering a drug for treating ophthalmic diseases via an eyelid skin (abstract), wherein the drug is dexamethasone sodium phosphate (paragraph 52), i.e., a water-soluble steroid. According to Kawahara, the hydrogel (cataplasm) is prepared with water, water soluble polymer and wetting agent and water as base components for a plaster.  The active agent which treats ophthalmic disease can be administered in a hydrogel base, see paragraphs [0026], [0028] and [0051]. Kawahara et al. teach that the remedy for ophthalmic disease (e.g. ophthalmic drugs) can be present from 0.1-60 parts by weight and renders obvious providing the ophthalmic drug from 0.1-60% by weight, see paragraph [0066], [0078], [0081] and claim 36.  
It would have been prima facie obvious to provide Hayashi’s drug containing transdermal drug delivery system with dexamethasone sodium phosphate. 
A person of ordinary skill in the art would have been motivated to do so in order to provide Hayashi’s transdermal drug delivery system with drugs intended to treat ophthalmic diseases with a reasonable expectation of success given the drugs of Hayashi et al. are taught to be water soluble and include any water soluble drug known to be useful in transdermal application (see page 3 of Hayashi et al.) of which Kawahara suggests includes dexamethasone sodium phosphate for transdermal ophthalmic application. 
. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (JP5767094) in view of Kawahara et al. (United States Patent Publication 2010/0150992) as applied to all claims above, and further in view of Stinchcomb (US20080008745, 1/10/2008) and Gelatt (Veterinary Ophthalmic Surgery, Elsevier Health Sciences, Aug 13, 2011).
With regard to claims 10 and 11, as described above, the modified Hayashi et al. teaches the limitations of claim 1. Given that Hayashi et al. teaches the transdermal  drug delivery system to skin treated with microneedle array (MNA), it would have been obvious to one of ordinary skill in the art to include the transdermal drug delivery system in a set or kit with microneedle arrays for using the transdermal drug delivery system.
Hayashi et al. et al. does not expressly teach the support base for eyelid skin is entropion forceps or cornea protection plate.  
 Stinchcomb teaches that numerous studies have demonstrated that solid microneedles can increase skin permeability by up to four orders of magnitude for transdermal drug delivery (see entire document, including paragraph 12), and that for drug delivery, solid microneedles are used to create holes in the skin, followed by application of a transdermal patch to the skin surface (paragraph 11). Stinchcomb teaches that such microneedles are included in an array (paragraphs 41 and 42). Gelatt 
 It would have therefore been prima facie obvious to one of ordinary skill in the art before the time of filing to include such a microneedle array together in a set with the transdermal drug delivery system of Hayashi et al. to enhance the percutaneous permeation by using the microneedles to make holes in the eyelid skin, followed by application of the transdermal drug delivery system to the skin surface and to provide the support baes with entropion forceps. Gelatt teaches that in eyelid surgery, entropion forceps are beneficial to clamp and stabilize the eyelids (see surgical instrumentation section, page 95).  
Response to Remarks
Applicants note that claim 1 is directed to a transdermal drug delivery system for treating ophthalmic diseases via an eyelid skin that has been treated by microneedle array. Applicants argue that the Office Action with regards to claim 2 asserted that Kawahara teaches a transdermal drug delivery skin patch that is a water-containing adhesive patch containing adhesive hydrogel and drug. The office action mentions at paragraph [0030] that polyvinyl alcohol is an adhesive hydrogel.  Applicants argue that as mentioned above, claim 1 recites that the transdermal drug delivery system is a water-containing base adhesive skin patch which comprises a non-adhesive hydrogel and an adhesive tape for fixation and that the adhesive tape is operable to fix the non-adhesive hydrogel to an eyelid skin. 
	Applicant’s remarks are considered moot in view of the new rejections presented above.  The scope of the instant claims have been amended to recite wherein the 

Conclusion
The amendments to the claims necessitated new grounds of rejections.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619